DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, species A2, B3, C4, D1, E1, and F1 in the reply filed on 07/20/2021 is acknowledged.  The traversal is on the ground(s) that it would require substantial duplication of work due to the different categories being so inter-related.  This is not found persuasive because the cited groups and species require such variations and non-obvious differences that there would be a serious search burden if restriction were not required as the various groups and species require different fields of search and that the prior art applicable to one species or invention would not be applicable to the other inventions or species as cited in the requirement for restriction.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-13, 29, 34, 35, 47, and 49-82 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/20/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 8, 14, 16-22, 25-28, 30-33, 38-41, 44-46  and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Jiao et al. (US 2018/0140511 A1) in view of DeSimone et al. (US 2006/0078688 A1).
Regarding claims  1-4, 7, 8, 30-33 and 48 as well partially of claim 31, Jiao discloses a system including a dental appliance of a shell with a plurality of cavities for receiving one or more teeth (paragraph [0002] lines 13-15, paragraph [0021] lines 1-10), a biocompatible cosmetic aqueous liquid in the cavities of the aligner shell (paragraph [0021] lines 1-7), the liquid comprising a viscosity modifier of 
Further regarding claim 31, Jiao discloses the re-mineralizing agent being 2 parts by weight (paragraph [0064] and [0066] examples of the ACP or ACPF being 2-10 parts per weight), and the viscosity modifiers being between 0.1 and 60 parts (paragraph [0064] and [0066] listing silica which is a thickener/viscosity modifier with 10-20 parts per weight), and a buffering agent of at least 40 parts per weight (paragraph [0066] glycerin 40%, paragraph [0019] lines disclosing glycerin and polyethylene glycol as interchangeable composition dispersants, instant application paragraph [0032] disclosing the water soluble polymers that make up the buffering agent including polyethylene glycol).
Regarding claim 31, Jiao discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the viscosity modifier that is 0.1-60 is the polysaccharide instead of a silica, nor where the re-mineralizing agent is only up to 1 percent instead of up to 2 percent, however the instant disclosure does not describe these parameters as contributing any unexpected results to the solution and further recites that the re-mineralizing agent could be up to 5 part by weight in paragraph [0057], as such it  would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the same percent of polysaccharide in place of silica and used only up to 1 part per weight of re-mineralizing agent in place of 2 parts, since it has been In re Aller, 105 USPQ 233.
Jiao discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the appliance shell is a polymer as per claim 1 and 31, nor where the polymer is polyethylene terephthalate as per claim 2 and 31, nor explicitly that the shell is configured to adjust a tooth from a first position to a desired position.
However, DeSimone discloses an orthodontic aligner (title and abstract) where the aligner is made of a transparent polymer of polyethylene terephthalate (paragraph [0025] all and paragraph [0026] lines 1-3), that repositions teeth from a first position to a desired position (abstract).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aligner being made of a polyethylene terephthalate that would adjust a position of a tooth to a desired position as taught by DeSimone into the orthodontic aligner as taught by Jiao for the purpose of providing for an aligner in a system that would be less susceptible to degradation caused by exposure to saliva and other chemicals in a patient’s mouth as taught by DeSimone (paragraph [0023] lines 14-16) and to further improved cosmetic appearance of the orthodontically treated teeth (paragraph [0002] lines 1-5). 
Regarding claim 14, Jiao further discloses where the aqueous solution includes a citrate, carbonate or mixtures thereof (paragraph [0062] all) which would act as buffering agents.
Regarding claim 16, Jiao further discloses where the solution further includes a water soluble polymer which would provide some buffering effect (paragraph [0002] lines 4-5 disclosing an amphiphilic polymeric surfactant).
Regarding claims 17, 18, and 41, Jiao further discloses where the tooth re-mineralizing agent includes a calcium phosphate compound (paragraph [0002] lines 1-3).

Regarding claim 25, Jiao further discloses where the liquid further includes a sweetener (paragraph [0052] lines 1-9).
Regarding claims 26, 28, and 46, Jiao further discloses where the liquid includes EDTA which would prevent, inhibit, or disrupt the formation or maintenance of a biofilm  (paragraph [0045] line 9 which is an anti-microbial).
Regarding claims 27 and 45, Jiao discloses a liquid and as such a liquid is inherently able to be sprayed depending upon the particular spraying device used (paragraph [0021] lines 2-9 disclosing being of sufficient liquid characteristic so as to be paintable and rinsed with water, thus would be able to be sprayed).
Further regarding claims 30 and 48, Jiao further discloses where the cavity of the shell is configured to perform orthodontic alignment to teeth (paragraph [0021] lines 1-3 disclosing the aligner performing an orthodontic treatment). 
Regarding claims 3, 4, 32, and 33, Jiao/DeSimone disclose the claimed invention except for the refractive index is greater than 1.33 or greater than 1.34, however Jiao teaches where the aqueous solution would have a refractive index which would be at least 1.33 at room temperature (paragraph [0005] disclosing the solution being in water and water naturally having a refractive index of 1.33 at room temperature, https://en.wikipedia.org/wiki/Refractive_index) and the solution further includes calcium phosphate (paragraph [0002] lines 1-3) which has a refractive index of 1.63 (https://www.chemicalbook.com/ChemicalProductProperty_EN_CB3125692.htm)  and a polysaccharide such as hydroxyethyl cellulose (paragraph [0018] lines 1-4) which has a natural refractive index of 1.51( http://cameo.mfa.org/wiki/Hydroxyethyl_cellulose) and buffering agents such as glycerin which has a In re Aller, 105 USPQ 233.
Regarding claim 38, Jiao further discloses where the viscosity is between 0.001 Pa*s at shear rate 1/s to about 10 Pa*s at shear rate of 1/s at 20C (paragraph [0067] disclosing a viscosity of 5,000 centipoise which is equivalent to 5 Pa*s at shear rate 1/s at 20C, https://www.convertunits.com/from/Pa-s/to/centipoise).
Claims 5, 6, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Jiao et al. (US 2018/0140511 A1) in view of DeSimone et al. (US 2006/0078688 A1) as applied to claims 1 and 31 respectively above and further in view of Johansen et al. (US 5,993,785).
Regarding claims 5, 6, 36, and 37, Jiao/DeSimone discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the liquid has a pH of about 6.0-8.0 or about 7.1-7.35.

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pH of the re-mineralizing liquid to be 7.2 as taught by Johansen into the re-mineralizing liquid in the system as taught by Jiao/DeSimone for the purpose of providing for promotion of re-mineralizing of the teeth with calcium phosphate which would remove any need to restore any lesions in a tooth as taught by Johansen (column 3 lines 25-37 disclosing the preferred pH for a supersaturated re-mineralizing solution, column 8 lines 52-63).
Claims 23 and 24, and 44 are rejected und3er 35 U.S.C. 103 as being unpatentable over Jiao et al. (US 2018/0140511 A1) in view of DeSimone et al. (US 2006/0078688 A1) as applied to claims 1 and 31 respectively above and further in view of Karim et al. (US 2009/0305196 a1).
Regarding claim 23, 24, and 44, Jiao/DeSimone discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the surfactant is of the formula of HOCH2-(CHOH)n-CH2NR1R2 where n=2 and R1=H and R2=H, nor where it is present in not greater than 4wt%.
However, Karim discloses  a dental composition (title and abstract) that are used in dental impression materials, and with orthodontic appliances such as retainers (paragraph [0022] lines 1-11) where the composition includes a surfactant is of the formula of HOCH2-(CHOH)n-CH2NR1R2 where n=2 and R1=H and R2=H (paragraph [0014] all) that is present in not more than 5wt% (paragraph [0092] lines 1-15 disclosing between 0.01wt% and 5wt%).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the surfactant as taught by Karim into the surfactant mixture in an amount of 0.4wt% as taught by Jiao/DeSimone for the purpose of providing for a liquid 
Claim 15 is rejected und3er 35 U.S.C. 103 as being unpatentable over Jiao et al. (US 2018/0140511 A1) in view of DeSimone et al. (US 2006/0078688 A1) as applied to claim 1 above and further in view of Levine (US 4097588).
Regarding claim 15, Jiao/DeSimone discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the buffering solution further includes combination with a phosphate of disodium hydrogen orthophosphate as well.
However, Levine discloses a mineralizing dental liquid with a calcium phosphate re-mineralizing component (column 2 lines 59-60) with a buffering agent including disodium hydrogen orthophosphate (column 2 lines 58 and 65-67). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a disodium hydrogen orthophosphate agent as taught by Levine into the buffering agent mixture as taught by Jiao/DeSimone for the purpose of providing for a desired re-mineralizing pH as taught by Levine (column 2 lines 65-67).



Claims 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Jiao et al. (US 2018/0140511 A1) in view of DeSimone et al. (US 2006/0078688 A1) as applied to claim 31 above and further in view of Wen et al. (US 2017/0100214 A1).
Regarding claim 42 and 43, Jiao/DeSimone discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the aqueous liquid and 
However, Wen discloses an orthodontic system (title and abstract) with a polyethylene terephthalate aligner (paragraph [0248] all) with various agents disposed internally (paragraph [0052] all) and when the system is substantially optically transparent to visible light in the wavelengths of 400-750nm by transmitting at least 70% of incident light (paragraph [0251] lines 1-11).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the transparency of the system to be at least 60% or substantially transparent to incident light in the wavelengths of 400-750nm as taught by Wen into the system of the aligner and liquid as taught by Jiao/DeSimone for the purpose of providing for greatly improved aesthetics as taught by Wen (paragraph [0005] 13-15).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.P.S/Examiner, Art Unit 3772                                                                                                                                                                                                        11/01/2021
/EDWARD MORAN/Primary Examiner, Art Unit 3772